DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         STATE OF FLORIDA,
                             Appellant,

                                     v.

                     WALDRON JAMINE BROWN,
                            Appellee.

                              No. 4D18-2384

                              [April 11, 2019]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit, St.
Lucie County; Gary L. Sweet, Judge; L.T. Case No. 562018CF000742A.

   Ashley B. Moody, Attorney General, Tallahassee, and Paul Patti, III,
Assistant Attorney General, West Palm Beach, for appellant.

  Ashley Nicole Minton of Minton Law, P.A., Fort Pierce, for appellee.

PER CURIAM.

   Affirmed.

MAY, KLINGENSMITH and KUNTZ, JJ., concur.

                          *          *           *

   Not final until disposition of timely filed motion for rehearing.